Case: 1:21-cv-00135 Document #: 150 Filed: 08/02/21 Page 1 of 1 PageID #:3382

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

Clearview AI, Inc., Consumer Privacy Litigation,
et al.
                                                    Plaintiff,
v.                                                                    Case No.:
                                                                      1:21−cv−00135
                                                                      Honorable Sharon
                                                                      Johnson Coleman
Clearview AI, Inc., et al.
                                                    Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, August 2, 2021:


       MINUTE entry before the Honorable Sharon Johnson Coleman: Defendants'
unopposed motion to file excess pages [148] is granted. Defendants to file their reply brief
in support of their motion to dismiss [87] of not more than 20 pages. Mailed notice. (ym, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
